Case: 19-50358      Document: 00515234637         Page: 1    Date Filed: 12/12/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                    United States Court of Appeals
                                                                             Fifth Circuit

                                      No. 19-50358                         FILED
                                                                   December 12, 2019
                                                                      Lyle W. Cayce
VINCENT ALONZO CORSON,                                                     Clerk

              Petitioner - Appellant

v.

LORIE DAVIS, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL
JUSTICE, CORRECTIONAL INSTITUTIONS DIVISION,

              Respondent - Appellee




                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 6:19-CV-196


Before HAYNES, GRAVES, and ENGELHARDT, Circuit Judges.
PER CURIAM:*

       A member of this panel previously denied appellant’s motion for a
certificate of appealability. The panel has considered appellant’s motion for
reconsideration. IT IS ORDERED that the motion is DENIED.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-50358    Document: 00515234637     Page: 2   Date Filed: 12/12/2019


                                 No. 19-50358

      The Court has – to the best of its ability – discerned and considered the
arguments set forth in Petitioner’s motion for reconsideration. Upon review of
the District Court’s denial of his 28 U.S.C. § 2254 habeas application and this
Court’s denial of his certificate of appealability, the Court finds no grounds to
grant the relief Petitioner now seeks.




                                         2